 Case 2:18-cv-02422-GMN-BNW Document 19 Filed 12/03/19 Page 1 of 2




 1 SORO
   VERNON A. NELSON, JR., ESQ.
 2 Nevada Bar No.: 6434
   ANGELA A. BELLO, ESQ.
 3 Nevada Bar No.: 7275
   THE LAW OFFICE OF VERNON NELSON
 4 6787 W. Tropicana Avenue, Suite I 03
   Las Vegas, Nevada 89103
 5 Tel.: 702-476-2500
   Fax.: 702-476-2788
 6 E-mail: vnelson a nelsonlawfinnlv.com
   E-mail: an •elab.(1 nelsonla 1rmlv.com
 7 Attorneys for PlaintiffSuzanne Reifsnyder
 8
                                     UNITED STATES DISTRICT COURT
 9
                                            DISTRICT OF NEV ADA
10
1l SUZANNE REIFSNYDER,                                      Case No.: 2:18-cv-02422-GMN-BNW
                                     Plaintiff,
12
                                                                 STIPULATION AND ORDER FOR
13   v.                                                           DISMISSAL WITH PREJUDICE

14 LINCOLN COUNTY SCHOOL DISTRICT, a
     county school district,
15
                                     Defendant.
16

17
             IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Suzanne Reifsnyder,
18 by and through her attorneys of record, Vernon Nelson of the Law Office of Vernon Nelson, and
19 Defendant, Lincoln County School District, by and through its attorney of record Ann M. Alexander of the
26
     law finn of Erickson, Thorpe & Swainston, that the above entitled action shall be dismissed with prejudice,
21   with each side bearing their own attorney fees and costs.
22                                                                       ~
      Dated this2-~j day of November, 2019,                Dated this !'day of November, 2019,
23
      THE LAW OFFICE OF VERNON NELSON                       ERICKSON, THORPE & SWAINSTON
24                          ~Q~
      VERN      A. NELSON, JR.                               ~ In             ~tX.JA./'
25
      Nevada Bar No. 6434                                   ANN M. ALEXANDER
      ANGELA A. BELLO, ESQ.                                 Nevada Bar No. 7256
26
      Nevada Bar No.: 7275                                  99 West Arroyo Street
      6787 W. Tropicana Avenue, Suite 103                   Reno, Nevada 89509
27
      Las Vegas, Nevada 89103                               T: 775-786-3930 I F: 775-786-4160
28    T: 702-476-2500 I F: 702-476-2788                     E-mail: aa1exander@etsreno.com
                                                            A1torney,1· for Defendan/
Case 2:18-cv-02422-GMN-BNW Document 19 Filed 12/03/19 Page 2 of 2




 1    E-mail: vnelson@nelsonlawfirmlv.com
              an!?elab@nelsonlawfirmlv.com
 2    Attorneys.for Plaint/ff
 3

 4
                                                   ORDER
 5
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-entitled action
 6
     shall be dismissed in its entirety with prejudice and each of the parties to bear their own attorney
 7
     fees and costs.
 8

 9   Dated this __
                3 day of December, 2019.
                                                            UNITED STATES MAGISTRATE JUDGE
10                                                        DATED: _ _ _ _ _ _ _ _ __
                                                       _____________________________________
11                                                     Gloria M. NO:
                                                                 Navarro,  District Judge
                                                          CASE        2:18-cv-02422-GMN-BNW
12                                                     United States District Court

13
     Respectfully submitted:
14
     THE LAW OFFICE OF VERNON NELSON
15
16
                   OL
17 ANGE A A. BELLO, ESQ.
                          Wo
   Nevada Bar No.: 7275
18 6787 W. Tropicana Avenue, Suite I 03
   Las Vegas, Nevada 89103
19 T: 702-476-2500 J F: 702-476-2788
   E-mail: angelab@nelsonlawfirmlv.com
20
21

22
23

24
25
26
27
28

                                                        2
